COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Joan Johnson, Kaleta Johnson, Seth Johnson and Wirt Blaffer v.
                         Michael Phillips, Spindle Top Publishing, and Phillips Akers Womac,
                         P.C.

Appellate case number:   01-15-00173-CV

Trial court case number: 2011-14027

Trial court:             333rd District Court of Harris County

      Appellant’s Unopposed Motion to Reset Briefing Deadlines Until a Complete Clerk’s
Record Has Been Filed or, Alternatively, Motion for Extension of Time to File Brief is
GRANTED, in part.
       The District Clerk is ORDERED to file a supplemental record containing the items
requested by appellees by correspondence of March 4, 2015 within 30 days of the date of this
order. Appellant’s brief will be due 30 days from the date the supplemental record is filed with
this Court.
       It is so ORDERED.

Judge’s signature: _/s/_Rebeca Huddle
                   X Acting individually    Acting for the Court


Date: June 3, 2015